Order entered October 7, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00855-CR

                  AARON RAYSHAN WELLS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                          Dallas County, Texas
                   Trial Court Cause No. F19-75986

                                  ORDER

     Before the Court are the State’s Motion for Second Extension of Time to

File Brief and the State’s Motion for Leave to Exceed Word Limit. The State’s

motions are GRANTED. The State’s brief is deemed filed as of the date of this

Order.


                                          /s/   AMANDA L. REICHEK
                                                JUSTICE